Name: 2006/788/EC: Council Decision of 7 November 2006 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period from 3 December 2005 to 2 December 2011
 Type: Decision
 Subject Matter: international affairs;  European construction;  Africa;  fisheries
 Date Published: 2008-12-31; 2006-11-18

 18.11.2006 EN Official Journal of the European Union L 319/15 COUNCIL DECISION of 7 November 2006 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period from 3 December 2005 to 2 December 2011 (2006/788/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community and the Gabonese Republic have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty of the Gabonese Republic. (2) It is in the Community's interest to approve that Agreement. (3) It is necessary to guarantee the continuity of fishing activities from the date of expiry of the previous Protocol (1) until the date of entry into force of the Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement. (4) The method for allocating the fishing opportunities among the Member States should be defined, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the Protocol setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Gabonese Republic on fishing off the coast of Gabon for the period from 3 December 2005 to 2 December 2011 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Agreement shall apply provisionally from 3 December 2005. Article 3 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Surface longliners Spain 13 Portugal 3 Tuna fishing Freezer tuna seiners Spain 12 France 12 If licence applications from these Member States do not exhaust all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 4 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within the Gabonese fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 5 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 7 November 2006. For the Council The President E. HEINÃ LUOMA (1) Approved by Council Regulation (EC) No 580/2002 of 25 March 2002 (OJ L 89, 5.4.2002, p. 3). (2) OJ L 73, 15.3.2001, p. 8.